DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Frederiksen et al. (US 20160337878, Frederiksen hereinafter) in view of Fujimori, Yuki (US 20210368391, Fujimori hereinafter).

As to claim 1: Frederiksen discloses an apparatus of an access point (AP) station (STA) (AP STA) comprising: processing circuitry; and memory, wherein the processing circuitry is to configure the AP STA to operate as a multi-AP controller in a multi-AP network (see at least paragraph [0035] and FIG. 3, In step 302 the control node may identify that one of the slave nodes 102, 104 should be selected as the new master node on the basis of a predetermined selection criterion.), 
wherein the processing circuitry is to encode a multi-AP group formation message for transmission to APs in the multi-AP network, the multi-AP group formation message encoded to notify the APs of the formation of … multi-AP group (see at least paragraphs [0024] and [0051], control messages from the master AP 100 to the slave APs 102, 104 may also be transferred by using wired communication. The message may indicate that a change of the master node functionality takes place from the current master node (e.g. the transmitting node in case the control node is the current master node) to the identified slave node.), 
to designate whether an AP is a member of … multi-AP group, and whether an AP can take the role of a coordinator AP or coordinated AP within the … multi-AP group (see at least paragraph [0035]  and Figs. 1-4, in step 304, the control node may cause the identified slave node 102 to serve as the new master node as shown in FIG. 4, as contrast to FIG. 2B in which the node 100 continues to serve as the master node. ).
Frederiksen does not explicitly disclose forming an extremely-high throughput (EHT) multi-AP group.
However discloses forming an extremely-high throughput (EHT) multi-AP group (see at least paragraph [0021], form the Multi-AP Coordination configuration of the IEEE802.11EHT.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Multi-AP configuration of EHT, as taught by Fujimori, into the invention of  Frederiksen in order to improve throughput (see Fujimori, paragraphs [0004]).

As to claim 2: Frederiksen and Fujimori disclose the apparatus of claim 1. Frederiksen further discloses wherein if the multi-AP group formation message indicates that the AP STA is designated as the coordinator of the multi-AP group, the processing circuitry is further configured to encode the multi-AP group formation message to designate the other APs as coordinated APs of the … multi-AP group (see at least paragraph [0035]  and Figs. 1-4, in step 304, the control node may cause the identified slave node 102 to serve as the new master node as shown in FIG. 4, as contrast to FIG. 2B in which the node 100 continues to serve as the master node. ).
Frederiksen does not explicitly disclose forming an extremely-high throughput (EHT) multi-AP group.
However discloses forming an extremely-high throughput (EHT) multi-AP group (see at least paragraph [0021], form the Multi-AP Coordination configuration of the IEEE802.11EHT.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Multi-AP configuration of EHT, as taught by Fujimori, into the invention of  Frederiksen in order to improve throughput (see Fujimori, paragraphs [0004]).
As to claim 3: Frederiksen and Fujimori disclose the apparatus of claim 2. Frederiksen further discloses wherein the … multi-AP group is a subset of the multi-AP network, and wherein the … multi-AP group is one of a plurality of … multi-AP groups within the multi-AP network (see at least Figs. 1-2, AP 102 is a subset of the multi-AP of the plurality of groups.).
Frederiksen does not explicitly disclose forming an extremely-high throughput (EHT) multi-AP group.
However discloses forming an extremely-high throughput (EHT) multi-AP group (see at least paragraph [0021], form the Multi-AP Coordination configuration of the IEEE802.11EHT.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Multi-AP configuration of EHT, as taught by Fujimori, into the invention of  Frederiksen in order to improve throughput (see Fujimori, paragraphs [0004]).
As to claim 4: Frederiksen and Fujimori disclose the apparatus of claim 3. Frederiksen further discloses wherein the processing circuitry is configured to select APs of the multi-AP network for inclusion in the … multi-AP group based on network topology, capabilities of the APs, and link conditions (see at least paragraph [0035]  and Figs. 1-4, in step 304, the control node may cause the identified slave node 102 to serve as the new master node as shown in FIG. 4, as contrast to FIG. 2B in which the node 100 continues to serve as the master node. ).
Frederiksen does not explicitly disclose forming an extremely-high throughput (EHT) multi-AP group.
However discloses forming an extremely-high throughput (EHT) multi-AP group (see at least paragraph [0021], form the Multi-AP Coordination configuration of the IEEE802.11EHT.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Multi-AP configuration of EHT, as taught by Fujimori, into the invention of  Frederiksen in order to improve throughput (see Fujimori, paragraphs [0004]).
As to claim 11: Frederiksen and Fujimori disclose the apparatus of claim 1. Frederiksen further discloses wherein the processing circuitry comprises a baseband processor, and wherein the memory is configured to store the multi-AP group formation message (see at least paragraphs [0070]-[0071], a baseband integrated circuit and memory).
As to claim 12: Frederiksen discloses a non-transitory computer-readable storage medium that stores instructions for execution by processing circuitry of an access point (AP) station (STA) (AP STA) to configure the AP STA to operate as a multi-AP controller in a multi-AP network (see at least paragraph [0035] and FIG. 3, In step 302 the control node may identify that one of the slave nodes 102, 104 should be selected as the new master node on the basis of a predetermined selection criterion.), 
wherein the processing circuitry is to encode a multi-AP group formation message for transmission to APs in the multi-AP network, the multi-AP group formation message encoded to notify the APs of the formation of an … multi-AP group (see at least paragraphs [0024] and [0051], control messages from the master AP 100 to the slave APs 102, 104 may also be transferred by using wired communication. The message may indicate that a change of the master node functionality takes place from the current master node (e.g. the transmitting node in case the control node is the current master node) to the identified slave node.), 
to designate whether an AP is a member of an … multi-AP group, and whether an AP can take the role of a coordinator AP or coordinated AP within the … multi-AP group (see at least paragraph [0035]  and Figs. 1-4, in step 304, the control node may cause the identified slave node 102 to serve as the new master node as shown in FIG. 4, as contrast to FIG. 2B in which the node 100 continues to serve as the master node. ).
Frederiksen does not explicitly disclose forming an extremely-high throughput (EHT) multi-AP group.
However discloses forming an extremely-high throughput (EHT) multi-AP group (see at least paragraph [0021], form the Multi-AP Coordination configuration of the IEEE802.11EHT.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Multi-AP configuration of EHT, as taught by Fujimori, into the invention of  Frederiksen in order to improve throughput (see Fujimori, paragraphs [0004]).
As to claim 13: Frederiksen and Fujimori disclose the non-transitory computer-readable storage medium of claim 12. Frederiksen further discloses wherein if the multi-AP group formation message indicates that the AP STA is designated as the coordinator of the multi-AP group, the processing circuitry is further configured to encode the multi-AP group formation message to designate the other APs as coordinated APs of the … multi-AP group (see at least paragraph [0035]  and Figs. 1-4, in step 304, the control node may cause the identified slave node 102 to serve as the new master node as shown in FIG. 4, as contrast to FIG. 2B in which the node 100 continues to serve as the master node. ).
Frederiksen does not explicitly disclose forming an extremely-high throughput (EHT) multi-AP group.
However discloses forming an extremely-high throughput (EHT) multi-AP group (see at least paragraph [0021], form the Multi-AP Coordination configuration of the IEEE802.11EHT.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Multi-AP configuration of EHT, as taught by Fujimori, into the invention of  Frederiksen in order to improve throughput (see Fujimori, paragraphs [0004]).
As to claim 14: Frederiksen and Fujimori disclose the non-transitory computer-readable storage medium of claim 13. Frederiksen further discloses wherein the … multi-AP group is a subset of the multi-AP network, and wherein the … multi-AP group is one of a plurality of … multi-AP groups within the multi-AP network (see at least Figs. 1-2, AP 102 is a subset of the multi-AP of the plurality of groups.).
Frederiksen does not explicitly disclose forming an extremely-high throughput (EHT) multi-AP group.
However discloses forming an extremely-high throughput (EHT) multi-AP group (see at least paragraph [0021], form the Multi-AP Coordination configuration of the IEEE802.11EHT.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Multi-AP configuration of EHT, as taught by Fujimori, into the invention of  Frederiksen in order to improve throughput (see Fujimori, paragraphs [0004]).
As to claim 15: Frederiksen and Fujimori disclose the non-transitory computer-readable storage medium of claim 14. Frederiksen further discloses wherein the processing circuitry is configured to select APs of the multi-AP network for inclusion in the … multi-AP group based on network topology, capabilities of the APs, and link conditions (see at least paragraph [0035]  and Figs. 1-4, in step 304, the control node may cause the identified slave node 102 to serve as the new master node as shown in FIG. 4, as contrast to FIG. 2B in which the node 100 continues to serve as the master node. ).
Frederiksen does not explicitly disclose forming an extremely-high throughput (EHT) multi-AP group.
However discloses forming an extremely-high throughput (EHT) multi-AP group (see at least paragraph [0021], form the Multi-AP Coordination configuration of the IEEE802.11EHT.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Multi-AP configuration of EHT, as taught by Fujimori, into the invention of  Frederiksen in order to improve throughput (see Fujimori, paragraphs [0004]).
Allowable Subject Matter
Claims 5-10 and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tian et al. (US 20150085844) discloses Access Point Coordinated Re-Association Of Wireless Devices.
PARK et al. (US 20220070755) discloses Signal Transmission Using Plurality Of Aps In Wireless Lan System.
Vermani et al. (US 20180234135) discloses Distributed Multi-User (MU) Wireless Communication.
Lou et al. (US 20210399838) discloses Methods For Enhancing WLAN With Advanced HARQ Design.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464                                                                                                                                                                                                        
/K. J./
Examiner, Art Unit 2464